EXHIBIT 10.4

COLUMBIA BANKING SYSTEM, INC.

STOCK APPRECIATION RIGHTS AGREEMENT

THIS STOCK APPRECIATION RIGHTS AGREEMENT (“Agreement”) is entered into by and
between Columbia Banking System, Inc. (“Bank”) and                     
(“Grantee”).

 

1. Basis Terms of Award

 

Number of Shares of Common Stock Subject to the Award:   
______________________________ Fair Market Value on Common Stock on Date of
Award (per share)    ______________________________ Amount Required to be Paid
for Stock Appreciation Right:    $0.00 Date of Award:   
______________________________

 

2. Bank hereby awards to Grantee a Stock Appreciation Right with respect to the
number of shares of Common Stock described above (“Award”).

 

3. The Award is made under the Amended and Restated Stock Option and Equity
Compensation plan of Columbia Banking System, Inc. (the “Plan”), a copy of which
has been provided to Grantee. The terms and conditions of the Plan are hereby
incorporated into this Agreement by this reference. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the former shall govern. Capitalized terms used in this
Agreement that are not defined herein shall have the meaning given to such terms
in the Plan.

 

1



--------------------------------------------------------------------------------

4. Vesting Schedule

Except as otherwise provided in the Plan, the Stock Appreciation Right shall no
longer Vest, and shall be forfeited for no consideration, immediately after
Grantee fails to maintain Continuous Status as an Employee, to the extent it has
not then Vested with respect to shares of Common Stock subject to this Award in
accordance with the following vesting scheduled:

 

If Grantee maintains Continuous
Status as an Employee on
following anniversary date after the Date of
Award

  

Then the Stock Appreciation Right
shall Vest with respect to the following
percent of the number of shares of
Common Stock subject to the Award *

                        1st                            25%
                        2nd                            25%
                        3rd                            25%
                        4th                            25%

 

* Rounded up in each case to the nearest whole number. But in no event shall the
Stock Appreciation Right Vest, over the entire vesting period, with respect to
more than the total number of shares of Common Stock subject to this Award, as
described in paragraph 1.

 

5. Grantee shall have no rights as a shareholder with respect to the Stock
Appreciation Right or any shares of Common Stock subject to this Award.

 

6. Grantee shall exercise his right to receive payments with respect to that
portion of the Stock Appreciation Right that has Vested by giving a notice of
exercise to Bank. The date on which such notice is given shall be deemed to be
the date of exercise. As soon as practicable thereafter, Bank shall take all
actions reasonably required to effectuate the payment.

 

7. No rights under the Stock Appreciation Right may be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution.

 

8. No shares of Common Stock shall be issued with respect to a Stock
Appreciation Right, unless the issuance and delivery of such shares shall comply
with all relevant provisions of law, including, without limitation, all
securities laws, rules and regulations, and the requirements of any stock
exchange upon which the shares may then be listed. Issuance of such shares is
further subject to the approval of counsel for Bank with respect to such
compliance.

 

9. Bank, in its sole discretion, may take any actions reasonably believed by it
to be required to comply with any local, state, or federal tax laws relating to
the reporting or withholding of taxes attributable to the Stock Appreciation
Right, including, but not limited to, (i) withholding, or causing to be
withheld, from any form of compensation or other amount due Grantee any amount
required to be withheld under applicable tax laws, or (ii) requiring Grantee to
make arrangements satisfactory to Bank (including, without limitation, paying
amounts) to satisfy any tax obligations, as a condition to recognizing any
rights of Grantee under the Award.

 

2



--------------------------------------------------------------------------------

10. Miscellaneous.

 

  a. Each party agrees to cooperate fully with the other party and to execute
such further instruments, documents and agreements, and to give such further
written assurances, as may be reasonably requested by the other party to better
evidence and reflect the transactions described herein and contemplated hereby,
and to carry into effect the intents and purposes of this Agreement.

 

  b. All pronouns shall be deemed to include the masculine, feminine, neuter,
singular or plural forms thereof, as the context may require. All references to
“paragraph” shall be deemed to refer to paragraphs of this Agreement, unless
otherwise specifically stated.

 

 

c.

All notices and other writings of any kind that a party to this Agreement may or
is required to give hereunder to any other party hereto shall be in writing and
may be delivered by personal service or overnight courier, facsimile, or
registered or certified mail, return receipt requested, deposited in the United
States mail with postage thereon fully prepaid, addressed (i) if to Bank, to its
home office, marked to the attention of the corporate secretary of Bank; or
(ii) if to Grantee, to his address set forth on the signature page hereof. Any
notice or other writings so delivered shall be deemed given (i) if by mail, on
the second (2nd) business day after mailing, and (ii) if by other means, on the
date of actual receipt by the party to whom it is addressed. Any party hereto
may from time to time by notice in writing served upon the other as provided
herein, designate a different mailing address or a different person to which
such notices or demands are thereafter to be addressed or delivered.

 

  d. Attorneys’ Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party all costs, expenses and reasonable attorneys’ fees incurred
by the successful party (including, without limitation, costs, expenses and fees
on any appeal).

 

  e. Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

 

  f. Choice of Law. It is the intention of the parties that the internal laws of
the State of Washington (irrespective of any choice of law principles) shall
govern the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties.

 

3



--------------------------------------------------------------------------------

  g. Successors in Interest. This Agreement and all of its terms, conditions and
covenants are intended to be fully effective and binding, to the extent
permitted by law, on the heirs, executors, administrators, successors and
permitted assigns of the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

BANK     COLUMBIA BANKING SYSTEM, INC.,     a Washington corporation      
By                                      
                                                                               
        Print name:                                       
                                                                     
Title:                                     
                                                                            

 

GRANTEE           Address:                                     
                                                                              
                                                                               
                                            
                                                                               
                                    

      Social Security No.                                       
                                               

ACKNOWLEDGEMENT

GRANTEE HEREBY ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THE PLAN.

 

                                                                               
                          Print Name:                                    
                                            

 

4



--------------------------------------------------------------------------------

CONSENT OF SPOUSE AND CERTIFICATION OF MARITAL STATUS

CONSENT OF SPOUSE

This Consent of Spouse relates to an award by Columbia Banking System, Inc. of
Stock Appreciation Right to                      under the Amended and Restated
Stock Option and Equity Compensation Plan of Columbia Banking System, Inc. and a
related Stock Appreciation Rights Agreement. The foregoing plan and agreement
are sometimes referred to herein as the “Documents.” By his/her signature below,
the undersigned acknowledges that he/she:

 

  1 is the spouse of the grantee of such shares;

 

  2. has read the Documents and is familiar with the terms and conditions of the
same; and

 

  3. agrees to be bound by all the terms and conditions of the Documents.

Dated:                                     

                                                                               
                         Print Name:                                    
                                            

CERTIFICATION OF MARITAL STATUS

I hereby certify that I am not married.

 

                                                                               
                         Print Name:                                    
                                            

 

5